Title: To Benjamin Franklin from Henry Marchant, 21 November 1772
From: Marchant, Henry
To: Franklin, Benjamin


Dear Sir,
Newport Rhode Island Novr. 21. 1772
Hurried by one Circumstance and another since my Return, I have not been able till now to sit down to acknowledge my Obligations to my London Friends, and particularly to you Sir. However late, I do most sincerely acknowledge myself highly Obliged for the many Marks of Politness and disinterested Friendship conferred upon me. It was my Mortification that I was not a fitter Subject for Them. I will however still boldly hope for the Continuation of your Friendship, and I will strive for a small Share of your Esteem.
We had rather a disagreable Passage of Eight Weeks much wet Weather, and frequent pretty smart Gales. The most disagreable Circumstance, was the great Danger we were one Day put in, of being consumed by Fire, thro’ the shocking Carelessness of the Carpenter, who had set a Pot of Pitch upon the Fire and left it. It soon boiled over, took Fire and put the Caboose in a Blaze. The Flames burst out at every Crevice and reached up often above the Mizzin Staysail. Thro’ great Spirit and Dexterity of all Hands We happily extinguished it. This happened one Day just as we were a going down to Dinner about five Weeks After we left England.
Upon my arrival at Boston, my Spirits you’l imagine were much abated. The first News I had was the Death of a much honored Friend Mrs. Trowbridge the Wife of Judge Trowbridge of Cambridge, with whom I had lived near five years while he was Att: Genl. She was One of the best Women in the World, She called me Her Son. Mr. Hubbart next informed me of the Death of my Third and only Son a Child of Three years old. He died with the Effects of the Measles, the Day after I left London. My two Daughters had been very ill with the same Disorder but are since happily recovered. I had scarcely heard this most distressing Account, when Mr. Williams came in. I saw He was in Mourning but not suspecting the Cause I pulled out my Letters for his Son. The good Man could scarcely utter the Cause of his apparent Greif. His Son was no more. That unfortunate good youth Sir, lived but to speak again to his Parents. Here were two Fathers that could well sympathize with each other. I know the good Mrs. Stevenson whose Bowells yearned toward Him, will feel most pungent Greif. All that well knew him will pay the Tribute of Tears to his memory. He was a good Lad. I went to Cambridge the first Evening to see my afflicted Friend Mr. Trowbridge, and in three or four Days having finished some necessary Business I set out for Newport. The meeting a kind Wife in Affliction and Distress, after so long an Absence, is perhaps the tenderest and most feeling meeting that we can have an Idea of. Mrs. Marchant Herself thro’ a Series of Sickness in the Family and this Afflicting Stroke, with the Anxiety She was under at my Absence, was reduced very low in Health and Spirits: I hope She is better. I have carried Her over with me into the Country once since I came Home, And She is sensible of Advantage from the exercise and change of Air. She desires Her Regards to you Sir, and Mrs. Stevenson and her Thanks, as she is pleased to say, for those Friendly Services bestowed upon One in whom She has so great an Interest. I consider Mrs. Stevenson as claiming an Equal Right in this Letter, or I should have wrote one particularly to Her. I shall be proud ever to retain a Place in Her affections, and to be in the Remembrance of all Her Family and such of Her Friends, as I had the Happiness of being known to. You will be pleased not to forget me to Mrs. Bache and the young Ladies, And any Friends who may make mention after me.
Dr. Stiles tells me he means soon to honor himself by writing to you. He has had and still has much Sickness and Distress in his Family which I presume hinders him this opportunity.
You will see by One of the Papers inclosed I have marked the Passage, how honorably Mr. Otis has waved the advantage of the Pecuniary Damages he recovered of Commissioner Robinson, and how meanly he has condescended to get rid of them. The Concessions R——n has made are such as no man of Honor or Spirit could make, because They amount to a Confession of a most unmanly attack and assault.

The News of the burning the Gasspee Schooner in our River near Providence arrived in England just before I came away by an Express for that very notable Purpose. It made some Noise there at first; The Colony have heard nothing from Home since, but the Papers tell us, a Commission had passed the great Seal appointing the Governors of this Colony and Connecticut, and the Cheif Justice of New-Jersey, New York and Boston to try such Persons as may be discovered that were concerned in that Transaction.
I cannot yet give Credit to this News Writer; a Commission of that kind would be an annihilating Stroke to the very being of our Civil Constitution, and they had better proceed boldly than by such side Strokes. Besides there never was less Cause for such an unprecedented Measure. The burning that Scooner was done by a few not thirty at most unknown disguised rash men. The Authority upon the first Notice shew their highest Disapprobation of the Act, took the tenderest Care of the Master who was wounded. And a Proclamation was instantly issued by the Governor for the Apprehending the Concerned, all that Government, or that Majestracy could do has been done. But, by all accounts the Master was a very dirty low fellow. He had suffered his People to commit many outrages upon the Possessions and Property of the Inhabitants on Shore, and had so harrassed all the woodmen that they were afraid to go up or down the Rivers. The Price of Wood was raised a third more than usual, many could not get it at all, and suffered greatly thro’ one of the severest Winters We have had for forty years past. Those little Scooners are daily committing such Acts amongst us, as in England, would meet with severe Chastisment. Bullets from the man of War laying in Our Harbour, often whistle along across our Wharfs to the Danger of the Lives of the Inhabitants, and this has I am informed been done only at firing a Gun as a Signal to his Own Boat to come on Board &c. The Bullets have not been taken out, but the Guns fir’d pointed at the Town. Such and many more are the Indignities which Americans must yet suffer.
We have just the News by a Letter from the Governor of Boston, of a Piracy committed near Cape Cod upon a fishing Scooner, by a large armed Topsail Scooner, who killed all on Board, except one Man who let himself down into the Water by a Rope, and hung by her Quarter the whole Time of the Piracy. It is said that the Ad——l Himself suspects one of those Scooners fitted Out for the Protection of Trade. Time will soon discover. Two men of War have sailed in Quest of the Pyrate, one from Boston and one from this Port. Pyracy in this Transaction is only a little more bold and hardy than Common.
I Question whether it will be thought to send off an Express with the News of the Murther of five or six or more American Fishermen. It may perhaps hereafter be said that it was done by Command of an officer. The officer may deny he gave the Command, and so all escape. But more of this hereafter. I have I reflect been already tedious. I must conclude just observing that the Province of the Mass. Bay never were in such a Ferment since the Stamp Act as at present. The Occasion is their Judges being made independant of the People, and that too out of Their Own Monies, raised upon Them without their Consent.
When will British folly and madness end? I am dear and honored Sir Your ever obliged Friend and Servant
H: Marchant
 
Addressed: To Benjn: Franklin Esqr. DD:F.R.S: / Craven Street / at Mrs. Stevensons / London / per the Tristram / capt. Shand
